Citation Nr: 1224993	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO. 09-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a heart disability (claimed as chest pain). 

2. Entitlement to service connection for hypertension. 

3. Entitlement to a disability rating in excess of 10 percent for residuals of frostbite on the right foot prior to January 13, 2004, and in excess of 20 percent thereafter. 

4. Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot prior to January 13, 2004, and in excess of 20 percent thereafter. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1983, and from November 1983 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Huntington, West Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a hearing in his January 2009 Substantive Appeal. However, he submitted a statement in December 2009 indicating that he would like to cancel his request for a hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2011). 

In December 2010 and May 2011, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. 

The Board's decision on the claims for service connection is set forth below.  The claims for increased ratings for frostbite and for plantar fasciitis of the right foot are addressed in the remand following the order; these matters-for which the Veteran has completed the first of two actions required to place them in appellate status, are being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.

The Board notes that the matter of an increased rating for a cervical spine disability has been raised by the record, including in an August 2011 opinion from a VA examiner who suggested that the Veteran's chest pain is due to his cervical spine disability. This matter has not been adjudicated by the RO;  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.  

2.  The Veteran has not been diagnosed with any heart disability underlying his complaints of chest pain. 

3.  The preponderance of the evidence reflects that the Veteran does not have hypertension that was manifested in service, or within one year thereafter, or that is due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for a heart disability (claimed as chest pain) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for  hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2005. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The RO did not issue a notice letter that provided notice regarding the disability rating and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. However, this information was provided in the November 2008 SOC and January 2011 SSOC. His claims were then readjudicated in the May 2012 SSOC. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, the report of a VA examination in January 2011 and an addendum opinion in August 2011. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). Although the January 2011 examination was conducted by a physician's assistant, on remand it was reviewed by a physician who concurred with the opinion. 

This case was remanded in December 2010 so the Veteran could be afforded a VA examination, which he underwent in January 2011. It was remanded again in May 2011 so that a physician could review the examination report and opinion that was rendered by a physician's assistant. This was done in August 2011. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Heart Disability (Claimed as Chest Pain) 

The Veteran contends that he has a heart condition that was aggravated by his period of military service. Specifically, he asserts that he has a heart murmur and a heart condition caused by the rheumatic fever he had as a child. Because he does not have any heart disease or disorder underlying his complaints of chest pain (which has been potentially related to a service-connected disability), his claim must be denied. 

Although the Veteran's STRs contain references to chest pain and a heart murmur, satisfying the second element of a service connection claim, the first element of a service connection claim has not been satisfied because he has not been diagnosed with a current heart condition or any other underlying disability that manifests as chest pain. Hickson, 12 Vet. App. at 253. 

The Veteran's STRs show a history of chest pain. In May 1979 it was noted that he had a systolic flow murmur "of no significance." His dental records noted that "in the past" he had been told to take antibiotics prior to receiving dental treatment. In May 1979 he consulted with a cardiologist and after that date his dental records noted that no prophylaxis was needed prior to dental treatment. 

In his September 1983 report of medical health for separation from his first period of active duty, the Veteran stated that he was in good health and denied having chest pain or pressure, shortness of breath, palpitation or pounding heart, and heart trouble. A heart problem was not noted by the physician at his September 1983 separation examination. In September 1988, the Veteran again reported being in good health and not having the above listed symptoms. Nothing abnormal was noted at his September 1988 examination. 

In his May 1993 report of medical health he stated that he was in good health and denied the above listed symptoms. Nothing was noted by the physician at his May 1993 examination. 

An October 1998 STR noted dizziness after working out and vague chest discomfort while running. In his October 1998 report of medical health the Veteran stated that he was in good healthy but answered "yes" to the question "have you ever had or have you now... dizziness, [and] pain or pressure in the chest."  He underwent a chest x-ray in November 1998 and no evidence of acute disease was found. Also in November 1998, he underwent an electron beam computer tomography to detect "even subclinical coronary artery disease." The results of the test indicated that there was no disease present. 

At his April 2001 separation report of medical health, the Veteran described his health as good and answered "yes" to whether he had dizziness and fainting spells and rheumatic fever. The physician noted that he had cervical spine discomfort, dizziness, and chest wall discomfort during exercise. A stress test was recommended. In April 2001, the Veteran underwent a stress test with negative results. He also had a chest x-ray taken which revealed no acute cardiopulmonary disease. He was diagnosed with chest pain syndrome. In May 2001, it was noted that his chest x-ray did not reveal a heart problem. He underwent a cardiac catheterization in May 2001 that revealed no disease. 

His post-service treatment records do not provide a diagnosis of a heart problem or any other disability that manifested as chest pain, with the exception of the August 2011 VA examiner.

In January 2011, the Veteran underwent a VA examination. The examiner diagnosed the Veteran with subjective atypical chest pain without any associated cardiac disability or diagnosis. The examiner noted that the Veteran underwent extensive cardiac workups including a coronary catheterization which failed to show any ischemic or coronary artery disease or any cardiac cause of chest pain. After examining the Veteran, the examiner found that the Veteran did not have a heart condition. 

In an August 2011 addendum opinion, a physician concurred with the January 2011 examiner's findings. He suspected that the Veteran's service connected cervical disc disease may have manifested as chest pain in service, and suggested that the Veteran undergo a cervical spine examination to determine if his chest pain was caused by his cervical spine disability. The examiner cited an article titled, "Herniated Cervical Disk Presenting as Ischemic Chest Pain" from the Department of Emergency Medicine at the Carolinas Medical Center in Charlotte North Carolina. 

The Veteran's allegation that he has a heart condition has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). Further, chest pain is not a disability for VA purposes. Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). To the extent that the Veteran's chest pain may be a symptom of his service connected cervical spine disability, that matter was referred to the RO in the Introduction section above. 

As the Veteran does not have a heart disease or disorder underlying his complaints of chest pain, as claimed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension

The Veteran contends that his diagnosed hypertension is the result of his period of active duty, that he was diagnosed with it in October 1998, and that he had it during the year following his separation from service. Because the competent medical evidence of record shows that he was diagnosed with hypertension in February 2004 and that it is not related to his period of service, his claim must be denied. 

The nexus requirement of a service connection claim may also be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In March 2002, within one year of separation, his blood pressure readings were 146/79 and 146/68. A March 2002 treatment record noted an impression of vertigo and possible allergic rhinitis. Tylenol was prescribed. A family history of hypertension was noted, but the Veteran was not diagnosed with hypertension. Medical records from 2003 show that he had not taken blood pressure medication. In this case, presumptive service connection is not warranted because the Veteran was not diagnosed with hypertension until February 2004, more than one year after his separation from service in September 2001. 

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran was diagnosed with hypertension in February 2004, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1). 

The Veteran did not experience hypertension as defined by VA while in service. He had episodes of elevated blood pressure, but its severity did not rise to a level sufficient to warrant a diagnosis of hypertension. He does not contend that a specific event or injury in service caused his hypertension. 

In May 1979, his blood pressure was 120/80. In his report of medical history for his September 1983 separation, the Veteran reported that he was in "good health," and he answered "no" to the question "have you ever had or have you now...high or low blood pressure?" At his September 1983 separation examination for his first period of service, it was 146/86 and a diagnosis of hypertension was not made. 

In his September 1988 report of medical history the Veteran stated that he was in "good health" and he answered "no" to the question "have you ever had or have you now...high or low blood pressure?"  At his September 1988 examination his blood pressure was 110/70 and hypertension was not diagnosed. 

In his May 1993 report of medical history he stated that he was in "good health" and he answered "no" to the question "have you ever had or have you now...high or low blood pressure?"  At his May 1993 examination his blood pressure was 115/68 and hypertension was not diagnosed. In May 1995 it was 153/99 laying and 146/68 sitting. 

In his October 1998 report of medical history, he stated that he was in "good health" and he answered "no" to the question "have you ever had or have you now...high or low blood pressure?" At his October 1998 examination his blood pressure was 128/64. In October 1999 it was 120/70, and in December 2000 it was 131/68. 

In his April 2001 report of medical history for separation from service, he described his health as "good" and he answered "don't know" to the question "have you ever had or have you now...high or low blood pressure?" In April 2001 his blood pressure readings were 139/75 and 140/63 and in May 2001 it was 124/76. Hypertension was not diagnosed at separation from service. 

The Veteran asserts that he was diagnosed with hypertension and prescribed medication for it in service. He specifically asserts that he was diagnosed by Dr. J. H. in October 1998. An October 1998 STR from Dr. J. H. shows a normal clinical evaluation with the exception of a bunion on the right foot, history of an abnormal chest x-ray, neck pain, and history of dizziness and chest wall discomfort during exercise. Dr. J. H. recommended a cardiology consult for the chest pain. Hypertension was not diagnosed; his blood pressure was 140/63 at the examination. No medication for hypertension was prescribed. 

The Veteran's STRs do not show that he took medication for hypertension during service. Reports from October 1999 and December 2000 noted that he was not taking any prescription medication. An April 2001 record noted that he took ibuprofen and that he did not have a history of hypertension.

The Veteran is competent to report observable symptomatology. Layno v. Brown, 6 Vet. App. 465 (1994). However, in this case his statement that he was diagnosed with hypertension in October 1998 and prescribed medication is not supported by the contemporaneous medical evidence of record, which shows that his blood pressure readings were not hypertensive, that he was not prescribed medication for high blood pressure, and that he was not diagnosed with hypertension by Dr. J. H. or any other physician in service. His reports of medical history and separation examination are particularly probative both as to his subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). For these reasons, his statement is considered not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The second element of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.

In January 2011, the Veteran underwent a VA examination. The examiner noted that the Veteran had been diagnosed with hypertension in 2004. He had "isolated episodes where his blood pressure was elevated" in service but there was "no documentation of sustained hypertension while in service...[.]" The examiner noted that there was no inherent etiology to hypertension that was related to any event during service and that hypertension was not diagnosed in service. The examiner reasoned that the Veteran's isolated episodes of elevated blood pressure were not hypertension. In an August 2011 addendum, a physician concurred with the January 2011 examiner's findings.  

No medical opinion of in support of the Veteran's claim has been presented or identified, and, as noted above, his lay assertion that he was diagnosed in service is not credible and not supported by the record. The third element of a service connection claim, a nexus, is not satisfied. Hickson, 12 Vet. App. at 253. The Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and therefore the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).. 



ORDER

Service connection for a disability manifested by chest pain is denied. 

Service connection for hypertension is denied. 


REMAND

In December 2004, the Veteran filed a timely NOD to an October 2004 rating decision in which the RO that increased his disability rating for residuals of frostbite to the right foot from 10 percent to 20 percent, and increased his disability rating for plantar fasciitis of the right foot from 10 percent to 20 percent. However, the RO has yet to issue a Statement of the Case for these issues. These claims must be remanded to the RO for issuance of a SOC. 38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED for the following action:

The RO should issue to the appellant a Statement of the Case, accompanied by notification of appellate rights, which addresses the issues of (a) entitlement to a disability rating in excess of 10 percent for residuals of frostbite to the right foot prior to January 13, 2004 and a disability rating in excess of 20 percent thereafter, and (b) entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot prior to January 13, 2004 and a disability rating in excess of 20 percent thereafter.

The RO should also furnish to the Veteran a VA Form 9, Appeal to the Board of Veterans' Appeals, and afford him full opportunity to perfect an appeal with respect to the above-noted matters. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


